Citation Nr: 0741037	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
August 1970.  He also served with the National Guard for the 
State of Wisconsin.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2006, the veteran testified before the 
undersigned Veteran's Law Judge at a Board hearing at his 
local RO.  

The issue on appeal was last before the Board in December 
2006 as a request to reopen a claim subject to a prior final 
denial.  In it's 2006 decision, the Board found that new and 
material evidence had been submitted to reopen the claim.  
The Board then remanded the reopened claim back to the RO for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The evidence of record demonstrates that the veteran injured 
his back on several different occasions in the 1970's.  There 
was an initial injury in 1975, an injury which occurred while 
the veteran was on duty with the National Guard in April 
1977, and on the job injuries in October 1978 and October 
1979.  

In its December 2006 remand, the Board directed that the 
veteran be scheduled for a VA examination to determine the 
diagnoses and etiology of his present back disability.  The 
examiner was directed to review the claims file prior to the 
examination.  The examiner was directed to answer the 
following:

(a)  Does the veteran's present back disability (or 
disabilities), represent a disease process and/or the 
residuals of an injury.  If the disability (or disabilities) 
represents residuals of an injury, are such residuals at 
least as likely as not related to or aggravated by the April 
16, 1977, back injury.

(b)  If back disability was incurred before April 1977, was 
there an increase in disability, beyond the natural progress 
of the disorder, during a period of military duty, to 
specifically include the back injury on April 16, 1977, or 
was there a superimposed injury on the existing back 
disability? Is it possible to distinguish between the 
veteran's symptomatology due to a superimposed injury in 1977 
(if applicable), versus those that are due to the natural 
progress of the pre-existing disease.

(c)  A rationale should be provided for all opinions given 
and the factors upon which the medical opinion is based must 
be set forth in the report. The examination report should 
indicate whether the veteran's medical records were reviewed.

A VA examination was conducted in February 2007.  The veteran 
informed the examiner that, before 1977, he had little 
trouble with his back at all, just occasional low back pain.  
He had an accident in 1977 and was off work for one month.  
He alleged he was put on light duty for six months when he 
had another back injury.  The diagnosis from the examination 
was severe lumbar strain.  With regard to the questions posed 
by the Board's December 2006 remand, the examiner responded 
as follows:  
I am asked to give an opinion to the 
veteran's present back disability in 
reference to disease process or residuals 
from injury.  It is felt he represents 
residuals from injury or such residual 
are as least as likely as not related to 
or aggravated by the April 16, 1977 back 
injury.  The veteran seems to have 
chronic low back strain, with recurrence 
of low back problems for many years.  . . 
. Although I do believe that he does have 
residuals of the injuries he did suffer 
in 1977.  So this time, I think that it 
is more likely than not that his 
disability is represented of the residual 
injuries and these were aggravated in 
April 16, 1977.  I am also asked to give 
an opinion if the veteran's disability 
was present before 1977.  According to 
records from the veteran, it does not 
seem that his injury was occurring at 
1977.  Therefore, I do think his injury 
was aggravated by 1977 injury, beyond the 
progress of the disorder.  I do believe 
that it was hampered moderately after his 
discharge from the military, and he had 
recurrent to have low back injuries.  

Unfortunately, the Board finds that the report of the 
February 2007 VA examination was not responsive to the 
Board's request.  The examiner was specifically directed to 
provide a rationale for all opinions given and the factors 
upon which the medical opinion is based.  No rationale is 
provided other than references to the veteran's self-reported 
history.  The examiner found that the veteran's back disorder 
was aggravated beyond the normal course by the 1977 injury 
but does not indicate why he finds this.  The examiner does 
not account for the fact that the veteran was subsequently 
able to perform the same job for another year or more without 
apparent problems.  

The examiner's opinion is apparently based entirely on the 
veteran's self-reported medical history which is not 
supported by the objective medical evidence.  The examiner 
noted that, "according to the veteran's records," it does 
not seem his injury was occurring in 1977.  A February 1977 
Guard examination report does not indicate problems with the 
veteran's back.  Associated with the claims file, however, is 
a July 1981 letter from a private chiropractor, wherein the 
author reports that the veteran was treated 17 times between 
January 17, 1977 and April 28, 1977 with a diagnosis of 
lumbosacral radiculitis.  The examiner does not address this 
evidence.  

The objective evidence of record indicates that the veteran 
was able to work from approximately May of 1977 to October 
1978 when he re-injured his back.  While the veteran informed 
the examiner that he was put on light duty after the April 
1977 accident, the majority of the contemporaneous medical 
evidence associated with the claims file indicates the 
veteran reported to several different health care 
professionals that he was not put on light duty until March 
of 1979 when he performed duties as a time keeper.  

The Board finds that another VA examination is required to 
ensure compliance with its December 2006 remand instructions.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted 
the February 2007 VA examination and 
prepared the report and request that he 
provide opinions responsive to the 
Board's December 2006 remand 
instructions.  Prior to the examination, 
the examiner should review the claims 
folder, including all pertinent medical 
records.  Additionally, the examiner 
should set out a history of the back 
injuries as reflected in the medical 
evidence of record.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  
The examiner is requested to all provide 
diagnosis(es) regarding the veteran's 
back condition and address the following 
matters:

(a)  Does the veteran's present back 
disability (or disabilities), represent a 
disease process and/or the residuals of 
an injury?  If the disability (or 
disabilities) represents residuals of an 
injury, are such residuals at least as 
likely as not related to or aggravated by 
the April 16, 1977, back injury?

(b)  If back disability was incurred 
before April 1977, was there an increase 
in disability, beyond the natural 
progress of the disorder, during a period 
of military duty, to specifically include 
the back injury on April 16, 1977, or was 
there a superimposed injury on the 
existing back disability?  Is it possible 
to distinguish between the veteran's 
symptomatology due to a superimposed 
injury in 1977 (if applicable), versus 
those that are due to the natural 
progress of the pre-existing disease?  
Reference should be made to the medical 
evidence in the claims file which 
supports the examiner's conclusions.  

(c)  A rationale must be provided for all 
opinions given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  The examination 
report should indicate whether the 
veteran's medical records were reviewed.

If the examiner who conducted the 
February 2007 VA examination is not 
available, make arrangements for the 
veteran to undergo an examination by an 
appropriately qualified health care 
professional in order to obtain the 
requested medical opinions.  

2.  Readjudicate the veteran's claim for 
entitlement to service connection for a 
low back disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

